OriNioN op the Court.
THIS being an action founded on a covenant to pay property, it was incorrect in the court below to sustain the defendant’s plea to the jurisdiction of the circuit court, alleging the cause of action to be of less value than fifty dollars, as was decided by this court in the case of Farrow vs. Summers, at this term.
"The judgment must, therefore, he reversed with costs, the cause remanded to the court below, and further proceedings there had, not inconsistent with this opinion.